Title: To James Madison from Benjamin W. Crowninshield, 16 July 1816
From: Crowninshield, Benjamin W.
To: Madison, James


        
          Dear Sir,
          Salem, July 16. 1816.
        
        your esteemed favor found me at Salem & with much regret & chagrin, that I had not paid you the visit that I promised you, & from which I expected so much pleasure, and I assure you that I have not abandoned the expectation; but at some other period mean to have the honor.
        The gratuity which was paid by me to the Boatmen of Come Chauncys Barge, was on your account, as you wished it; the amount was, I believe, twenty five Dolls., but am sure it was not more, and which was thought sufficient by the Come. I regret that the subject should have given you the least anxiety. With great esteem & respect yours—
        
          BWCrowninshield
        
      